                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,           *

      Plaintiff,                     *

vs.                                  *
                                              CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P. *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL W. *
OATES,
                                 *
     Defendants.
                                 *

                              O R D E R

      The Court established a redaction protocol for the parties’

filings in this action.     See Order (Sept. 7, 2018), ECF No. 59;

Order (Sept. 18, 2018), ECF No. 65.         Defendants have complied with

the protocol and requested redactions. Plaintiff has not requested

redactions,   presumably   because       Plaintiff   does   not   think   that

anything should be redacted.         The Court has attached hereto as

Exhibit A redacted copies of the parties’ filings subsequent to

the date of the Court’s redaction protocol order, which have not

been previously filed on the public docket in redacted form.               The

Clerk shall docket this order along with the attachments to this

order, collectively labeled as Exhibit A, on the public docket.




                                     1
IT IS SO ORDERED, this 14th day of November, 2018.

                               S/Clay D. Land
                               CLAY D. LAND
                               CHIEF U.S. DISTRICT COURT JUDGE
                               MIDDLE DISTRICT OF GEORGIA




                           2
